SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1168
CA 15-00575
PRESENT: SCUDDER, P.J., CENTRA, CARNI, WHALEN, AND DEJOSEPH, JJ.


DARTNELL ENTERPRISES, INC., PLAINTIFF-APPELLANT,

                      V                                             ORDER

HEWLETT-PACKARD COMPANY (INDIVIDUALLY, AND AS
SUCCESSOR-IN-INTEREST TO COMPAQ COMPUTER CORPORATION),
DEFENDANT-RESPONDENT.


HARRIS BEACH PLLC, PITTSFORD (H. TODD BULLARD OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

WOODS OVIATT GILMAN LLP, ROCHESTER (WILLIAM G. BAUER OF COUNSEL),
MORGAN LEWIS & BROCKIUS LLP, PHILADELPHIA, PENNSYLVANIA, FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Thomas
A. Stander, J.), entered June 18, 2014. The order, among other
things, granted defendant’s motion for summary judgment dismissing the
amended complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    November 13, 2015                      Frances E. Cafarell
                                                   Clerk of the Court